ITEMID: 001-58092
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1997
DOCNAME: CASE OF SCARFÒ v. ITALY
IMPORTANCE: 4
CONCLUSION: Art. 6 inapplicable
JUDGES: C. Russo;N. Valticos;R. Pekkanen
TEXT: 7. Mr Raffaele Vincenzo Scarfò, a civil servant employed by the Calabria Regional Council, lives in Reggio di Calabria.
8. On 4 May 1982 he instituted proceedings in the Calabria Regional Administrative Court (“the RAC”) for judicial review of a decision of the Regional Council (Consiglio Regionale) assigning him, at the time when he was recruited to a permanent post, to a staff category lower than the one to which he considered himself to be entitled on the basis of the duties he had performed during the period when he was employed on a fixed-term contract.
9. On 28 May 1982 the applicant asked for a date to be fixed for the hearing and for the case to be dealt with speedily. On 14 January 1994 he filed a further application for the proceedings to be expedited.
10. In a judgment of 5 December 1994, deposited with the registry on 13 February 1995, the RAC gave judgment against the applicant.
